Ilsley, J.
The petitioner in this case represents that the defendant is indebted to him in the sum of eight hundred dollars, being the balance due him for work, labor and materials rendered and furnished to her, at her special instance and request, by the plaintiff, in painting, whitening and whitewashing her house on Camp street, New Orleans, during the months of May, June, July and August, 1865.
The defendant excepted, alleging that she could not with safety answer to the plaintiff’s demand, until and unless a bill of items comprising plaintiff’s pretended claim was furnished, and prayed that the plaintiff be ordered to file bill of items and charges, specifically and definitely, and that she be excused from answering until such bill of items shall be furnished. This exception was overruled, and the defendant then pleaded the general issue, and the Court below, considering the law and evidence, and the report of the expert, to be in favor of the plaintiff, rendered judgment in his favor for the amount claimed, interest and costs.
The suit is not upon a specific contract to paint, whitewash, etc., the house referred to, for a sum fixed and certain; nor is the plaintiff’s demand a specific one for painting and whitewashing. It is a demand for work, labor and materials in painting, whitewashing; and, although, as was said in Ledoux v. Goza, 2 A. 396, “ it is true that our rules of pleading are liberal, but we ought not to extend this liberality so far as to force a defendant to answer, until he is informed with reasonable certainty of the items and nature of the plaintiff’s claim, and we deem this a case in which the Judge of the lower Court should have stayed proceedings, until the bill of particulars called for by the defendant was furnished by the plaintiff.
The objections set up in this Court to the report of the expert appointed by the Court cannot be noticed, as it is not properly presented.
The case must be remanded.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed, and that the case be remanded to the District Court to be proceeded in according to law, the costs of appeal to be paid by the appellee.